Citation Nr: 0306817	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  02-13 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for basic eligibility for Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Daniel N. Opena


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 





INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Manila, Philippines, VA Regional 
Office (RO) determination that the appellant had not 
submitted evidence to reopen a claim for basic eligibility 
for VA benefits.


FINDINGS OF FACT

1.  A claim for basic eligibility for VA benefits was last 
denied by a RO determination in June 1997, which was not 
appealed.

2.  The evidence submitted since June 1997 is either 
cumulative or redundant, or, when viewed in the context of 
the entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The June 1997 RO determination that denied a claim for basic 
eligibility for VA benefits is final; new and material 
evidence has not been received to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans' 
Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002), was signed into law in November 2000.  The 
VCAA, among other things, eliminated the well-grounded-claim 
requirement and amended VA's duty to notify claimants and 
their representatives of any information or evidence 
necessary to substantiate their claims.  See generally VCAA 
§§ 3, 4, 7.  However, during the drafting of the VCAA, 
Congress observed that it is important to balance the duty to 
assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  As 
discussed in more detail below, the RO's development resulted 
in inability to verify eligible service.  The record reflects 
that the June 2002 statement of the case very specifically 
advised the appellant that acceptable service had still not 
been verified by the service department, and that appellant 
needed to submit such evidence in order to reopen the claim.  
Consequently, the Board finds that appellant was clearly 
aware of the steps that the RO had taken to develop his 
claim, and the action that he needed to take as a result of 
that development.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The appellant has sought recognition as an eligible veteran 
on numerous occasions since the 1970s.  The last 
determination of this case was in June 1997 when the RO 
denied a claim for basic eligibility for VA benefits.  The 
appellant did not file a timely notice of disagreement with 
this decision.  Accordingly, the June 1997 RO determination 
became final as outlined in 38 U.S.C.A. § 7105. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2002).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

To be material, it must be (a) relevant in that it bears 
directly and substantially on the matter under consideration, 
and (b) so significant, either by itself or with other 
evidence, that it must be considered in order to fairly 
decide the claim.  See 38 C.F.R. § 3.156(a).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

Based on the grounds stated for the denial in the June 1997 
RO determination, new and material evidence would consist of 
verification of valid military service by a United States 
service department.  

In this regard, the evidence received since the June 1997 RO 
determination consists of a number of letters from the 
appellant and his representative, additional sworn 
affidavits, various treatment records dated from 1977 to 
1997, and an additional December 1999 certification of 
claimed service from the General Headquarters, Army of the 
Philippines, Office of the Adjutant General.  However, the 
appellant has still not submitted evidence verifying eligible 
service from a United States service department.  Many of the 
documents submitted by the appellant were previously of 
record or merely reiterate contentions previously submitted 
by him or by other individuals in affidavits.  The 
allegations by the appellant as to the circumstances of his 
service, to include his alleged status as a prisoner of war 
(POW), are identical to those previously raised.  Evidence 
that is cumulative and/or redundant is not "new" under 
38 C.F.R. § 3.156(a).  

In addition to being cumulative and redundant, the 
submissions added to the record subsequent to the June 1997 
decision do not support a conclusion that the appellant had 
eligible service.  Instead, the claims file reflects that 
since he had still not satisfied the requirements for 
establishing basic eligibility for VA benefits, the RO again 
requested verification from the service department in January 
2002, and in April 2002, the service department once again 
noted that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  
See 38 C.F.R. § 3.203(a), (c) (2002).  

The critical question with respect to the claim for basic 
eligibility for VA benefits was and remains whether there is 
evidence verifying eligible service from a United States 
service department, and the evidence received since the June 
1997 RO determination does not adequately address this 
fundamental problem with the appellant's claim.  Nothing has 
changed from a factual standpoint since the last denial of 
this claim.  There remains a lack of evidence verifying that 
appellant had military service that makes him eligible for VA 
benefits.  Although many of the documents he has submitted 
indicate his service may have been recognized by the 
Philippine Army or the Philippine Government, that is not 
equivalent to service recognized by the United States 
Government.  It should also be noted that service department 
findings as to the fact of service with the U.S. Armed Forces 
are made binding upon VA for purposes of establishing 
entitlement to benefits.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Without verification of service, the appellant's 
claim continues to lack legal entitlement under the 
applicable provisions, and it remains subject to denial on 
the basis of a lack of legal merit under Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The circumstances of this case are similar to those 
referenced in Paller v. Principi, 3 Vet. App. 535 (1992).  
The point has been reached in this case "where it can be 
said that, all things being equal, the evidence being 
proffered has been fairly considered and that further 
rearticulation of already corroborated evidence is, indeed, 
cumulative."  Paller, 3 Vet. App. at 538.  Accordingly, the 
Board finds that the evidence received subsequent to June 
1997 is not new and material and does not serve to reopen the 
claim.  Until the appellant meets his threshold burden of 
submitting new and material evidence in order to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).













	(CONTINUED ON NEXT PAGE)



ORDER

Having found that new and material evidence has not been 
submitted, reopening of the claim for basic eligibility for 
VA benefits is denied.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

